office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b3 cdmorton postu-114111-16 uilc date date third party communication none date of communication not applicable to glenn c mcloughlin senior counsel atlanta group large business international from christopher kelley acting deputy associate chief_counsel passthroughs special industries subject allocations consistent with partner's_interest_in_the_partnership this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend us parent --------------------- ------------------------ ---------- ---------- foreign parent jv country partner ------------------- country partner ------------------ us partner foreign sub country country area date date date date year year year -------- ---------------------- ---------------------- --------- ----------------------------------------------------------------- -------------------- ----------------------- ---------------------------- ----------------------- ------- ------- ------- postu-114111-16 ------- ------- ------- ---- ---- ---- ---- ---- ------------------------ ------------------------ ------------------ ------- ------ -------- -------- -------- -------- -------------------- -------------------- --------------------- ------------------ ----------------- ---- ------------------ ---- -------------------- -------------------- year year year a b c d e f g h i j k m n o p q r s t u v w x y issue sec_1 should the allocation of jv’s partnership loss to country partner and country partner be limited to their positive capital_account balances should jv be allowed to allocate its losses solely to country partner and country partner up to the amount of their positive capital_account balances or should that loss be reallocated pro_rata among all partners conclusion sec_1 the allocation of jv’s partnership loss to country partner and country partner should be limited to the amount of their positive capital accounts any further losses should be reallocated to us partner and foreign parent who bore the economic burden of those additional losses postu-114111-16 the allocation of jv’s losses solely to country partner and country partner should be respected up to the amount of their positive capital_account balances facts joint_venture between us parent and foreign parent in year us parent u s_corporation and foreign parent country corporation announced that they would enter into a joint_venture in year to develop resources in the area in country us parent and foreign parent formed jv a country limited_liability_company and an eligible_entity under sec_301_7701-2 of the procedure and administration regulations to carry out the joint_venture under country law jv had two a equity owners country partner country corporation and country partner country corporation us parent held a b interest in country partner foreign parent held a c interest in country partner and was the sole owner of country partner thus under country law us parent indirectly held a d interest in jv and foreign parent indirectly held the remaining e interest us parent also contributed funds to jv through its subsidiary us partner a u s_corporation foreign parent also contributed funds to jv directly us parent filed form_8832 entity classification election on date to treat jv as a partnership for u s federal tax purposes as of date the joint_venture agreement for jv jv agreement did not set forth any of the economic_effect test provisions required under sec_1_704-1 of the income_tax regulations - capital_account maintenance liquidation in accordance with positive accounts or deficit restoration obligations dros - nor did it specify the allocation of partnership items among the partners exam calculated the partners’ capital accounts during its audit of jv the amounts provided to jv by us partner and foreign parent were treated as loans under country law thus under country law jv was treated as having two owners - country partner and country partner for us federal tax purposes however the amounts provided by us partner and foreign parent were treated by us parent as equity rather than debt exam did not challenge us parent’s treatment of these amounts as equity for u s tax purposes and we do not address the validity of that treatment here as a result for us federal tax purposes jv was treated as having four partners - country partner country partner us partner and foreign parent the contributions from us partner to jv from year to year totaled dollar_figuref the amount of us partner’s contributions remaining on date was dollar_figureg country partner and country partner each contributed a total of dollar_figureh to jv between year and year jv partners contributed the following percentages of jv capital for u s federal tax postu-114111-16 purposes country partner and country partner each - i to j us partner - k to m and foreign parent - n to o requirements to provide additional funding to jv country law requires that in order for an entity to maintain its legal status as a limited_liability_company it should have net assets as determined under country accounting principles greater than or equal to its charter capital if an entity’s net assets are less than its charter capital at the end of the second year after its registration and every consecutive year thereafter then the entity must either decrease its charter capital but not below a minimum statutory threshold or obtain additional contributions from its owners if the entity’s owners do not take steps to improve its negative net asset position the country governmental authority may file a claim to force the liquidation of the entity furthermore where an entity improves its net asset position by reducing its charter capital in lieu of obtaining contributions from its owners country law allows any creditor to marshal the liquidation of the entity the jv agreement required the owners of jv to lend additional funds through their wholly-owned subsidiaries pro-rata to their respective ownership interests in jv whenever jv lacked sufficient assets to meet certain funding requirements under country law guaranteed payments under the terms of their individual agreements with jv us partner and foreign parent had first rights to the cash_flow of jv according to the jv agreement us partner and foreign parent would receive both fixed and variable payments related to their contribution amounts the fixed payments were computed without regard to the income and cash_flow of jv while the variable payments were triggered by jv’s net positive cash_flow from year to year jv never made any variable payments because it never had any net positive cash_flow for those years us parent characterized the fixed payments paid to us partner by jv as guaranteed payments for_the_use_of capital as described under sec_707 from year to year jv deducted its payments to us partner as guaranteed payments jv had cumulative operating losses from year to year of dollar_figurep jv did generate a small amount of operating income in year and year which reduced the cumulative net_loss to dollar_figureq the guaranteed payments generated approximately dollar_figurer of these losses the loss deductions were allocated solely to country partner us partner was not allocated any of the deductions end of the joint_venture after several years of disappointing production from the area foreign parent and us parent reached an agreement on date to sell us parent’s indirect interest in jv to foreign parent for dollar_figures a foreign parent subsidiary foreign sub purchased postu-114111-16 country partner’s interest in jv for dollar_figuret u of the purchase_price and us partner’s interest in jv for dollar_figurev w of the purchase_price because no jv loss deductions had been allocated to us partner us partner’s basis in jv at the time of the sale was dollar_figurex as a result us parent reported a loss of dollar_figurey on its u s consolidated_return attributable to the sale of us partner’s interest in jv for dollar_figurev law and analysis sec_707 of the internal_revenue_code provides that to the extent determined without regard to the income of the partnership payments_to_a_partner_for_services_or_the_use_of_capital shall be considered as made to one who is not a member of the partnership but only for the purposes of sec_61 relating to gross_income and subject_to sec_263 capital expenditures_for purposes of sec_162 relating to trade_or_business_expenses sec_704 states a partner’s distributive_share of income gain loss deduction or credit or item thereof shall be determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstance if---- the partnership_agreement does not provide as to the partner’s distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 sets forth the two-part analysis of the substantial_economic_effect_test first the allocation must have economic_effect within the meaning of sec_1_704-1 second the economic_effect of the allocation must be substantial within the meaning of sec_1_704-1 sec_1_704-1 provides that an allocation of income gain loss or deduction to a partner will have economic_effect if throughout the full term of the partnership the partnership_agreement provides that the partnership will maintain a capital_account for each partner under the rules of sec_1_704-1 the partnership will liquidate according to positive capital_account balances and the partners are unconditionally obligated to restore any deficit balances in their capital accounts following the liquidation of the partnership or of the partner's_interest_in_the_partnership if an allocation lacks substantial economic_effect the regulations require that the item be allocated in accordance with the partners’ interest in the partnership sec_1_704-1 states that references in sec_704 to a partner's_interest_in_the_partnership or to the partners' interests in the partnership signify the manner in postu-114111-16 which the partners have agreed to share the economic benefit or burden if any corresponding to the income gain loss deduction or credit or item thereof that is allocated the determination of a partner's interest in a partnership shall be made by taking into account all facts and circumstances relating to the economic arrangement of the partners a partner receives income not a distributive_share from a guaranteed_payment for_the_use_of capital under sec_707 and the partnership receives a corresponding deduction under sec_162 the income from the guaranteed_payment does not affect the recipient’s basis in its partnership_interest or its capital_account sec_1_704-1 the partnership’s deduction for the guaranteed_payment reduces the partnership’s income or increases the partnership’s loss to be allocated among its partners because they were determined without regard to the income of the partnership the fixed interest payments made by jv to us partner and foreign parent from year to year were guaranteed payments for_the_use_of capital described in sec_707 the guaranteed payments generated ordinary_income for us partner and foreign parent and deductions for jv during this period jv incurred operating losses primarily as a result of the guaranteed_payment deductions these losses were allocated entirely to country partner and country partner us partner and foreign parent received no allocation of loss any allocation of a partnership_item must have economic_effect within the meaning of sec_1_704-1 or it will be reallocated in accordance with the partners’ interests in the partnership the allocation of jv’s operating loss did not have economic_effect within the meaning of sec_1_704-1 because none of the three requirements were met - jv did not maintain capital accounts consistent with sec_1_704-1 provide for the liquidation of its partners’ interests in accordance with positive capital_account balances or provide a dro thus the operating_loss_deduction must be allocated in accordance with the partners’ interests in the partnership reflecting the manner in which the partners agreed to share the economic burden corresponding to that loss us parent argues that country partner would bear the economic risk of jv’s operating losses they argue that country law effectively subjects country partner to a dro a de_facto dro because if jv’s capitalization falls below a certain threshold the equity holders of jv under country law - country partner and country partner not us partner and foreign parent would need to contribute additional capital to jv to avoid its liquidation however these additional capital contributions were not required_by_law as jv’s partners could allow jv to liquidate rather than make these additional contributions while country partner and country sec_1_704-1 example ii indicates that liability under a state law right of contribution for any debts of the partnership is a reasonable alternative to a dro postu-114111-16 partner did contribute additional_amounts to jv after year these amounts were minimal compared with the substantial additional_amounts contributed to jv by us partner and foreign parent as creditors under country law us partner and foreign parent had priority over country partner and country partner if jv was liquidated however country partner and country partner had no obligation to restore any shortfall in payments to us partner and foreign parent upon liquidation consequently jv would not have the assets to repay us partner and foreign parent their positive capital_account balances upon liquidation thus placing the economic burden for the operating loss allocations to country partner and country partner on us partner and foreign parent any capital contributions by country partner and country partner would be necessary only to keep jv a going concern and avoid liquidation in the event jv became undercapitalized whether to keep jv a going concern would be up to us parent and foreign parent and was not mandated by country law the allocation of jv’s partnership loss to country partner and country partner should be limited to their positive capital_account balances us partner and foreign parent bore the economic burden of the jv losses in excess of country partner’s and country partner’s positive capital accounts the allocation of jv’s losses solely to country partner and country partner should be respected up to the amount of their positive capital_account balances us partner and foreign parent as creditors under country law had priority over country partner and country partner in receiving assets from jv upon liquidation under the terms of their agreements us partner and foreign parent also had first rights to the cash_flow of jv thus country partner and country partner bore the burden of the economic loss of their capital contributions on liquidation up to the amount of their positive capital_account balances this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
